Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                   No. 04-15-00269-CV

                        Christopher GARCIA and Patrick Mendoza,
                                       Appellants

                                             v.

                                    Ronald E. BRUNO,
                                         Appellee

                 From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2015CVQ000699 D2
                       Honorable Monica Z. Notzon, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

    In accordance with this court’s opinion of this date, appellants’ motions to dismiss are
GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against appellants.

       SIGNED June 3, 2015.


                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice